ICJ_148_WhalingAntarctic_AUS_JPN_2013-02-06_ORD_01_NA_01_FR.txt.                                                                                                  11




                                  DÉCLARATION DE M. LE JUGE OWADA

                    [Traduction]

                       1. Je suis d’avis que, au moment d’examiner la recevabilité d’une
                    demande d’intervention, que celle‑ci ait été présentée sous le régime de
                    l’article 62 du Statut de la Cour ou sous celui de l’article 63 du même texte,
                    la Cour, si elle l’estime nécessaire eu égard aux circonstances propres à
                    l’affaire, est fondée à examiner proprio motu la question de savoir si une
                    telle intervention est conforme aux principes qui sous‑tendent la bonne
                    administration de la justice, notamment celui de l’égalité entre les Parties à
                    l’instance dont elle est saisie. Le pouvoir de se pencher sur cette question
                    dans le cadre de l’examen de la recevabilité de la déclaration d’intervention
                    de la Nouvelle‑Zélande est inhérent à la fonction juridictionnelle de la
                    Cour, qui peut alors juger la déclaration irrecevable si elle estime que l’in-
                    tervention compromettrait indûment les principes fondamentaux à la base
                    de sa compétence ou l’équité de la procédure. Ce pouvoir d’appréciation
                    vaut aussi bien pour l’intervention fondée sur l’article 63 que pour celle qui
                    repose sur l’article 62. En ce sens, il ne devrait y avoir aucune différence,
                    du point de vue de la bonne administration de la justice, selon que l’inter-
                    vention est fondée sur l’article 62 ou sur l’article 63 du Statut.
                       2. La Cour a déjà exercé ce pouvoir inhérent dans le cadre d’une
                    requête à fin d’intervention présentée au titre de l’article 62 du Statut,
                    bien que ce fût dans un contexte assez différent. Ainsi, en l’affaire du Pla-
                    teau continental (Jamahiriya arabe libyenne/Malte), elle a rejeté la requête
                    de l’Italie à fin d’intervention, malgré la possibilité qu’« un intérêt juri-
                    dique [fût] en cause » pour cet Etat, au sens de l’article 62 du Statut,
                    requête à laquelle les parties, qui l’avaient saisie par voie de compromis,
                    n’avaient pas consenti. Elle a jugé que ladite requête impliquerait « l’in-
                    troduction d’un nouveau différend » débordant le cadre du compromis
                    (Plateau continental (Jamahiriya arabe libyenne/Malte), requête à fin d’in-
                    tervention, arrêt, C.I.J. Recueil 1984, p. 22, par. 34), et que la procédure
                    d’intervention fondée sur l’article 62 ne saurait « constitue[r] une excep-
                    tion aux principes fondamentaux à la base de sa compétence : en premier
                    lieu le principe du consentement, mais aussi les principes de réciprocité et
                    d’égalité entre les Etats » (ibid., par. 35). Même si la situation dans laquelle
                    l’intervention aurait lieu en l’espèce est quelque peu différente, sur les
                    plans factuel et juridique, de celle de l’affaire Libye/Malte, l’arrêt rendu
                    dans cette affaire montre que la Cour a le pouvoir de rejeter une demande
                    d’intervention lorsque celle‑ci porterait atteinte à des principes de droit
                    fondamentaux, notamment celui de l’égalité entre les Etats, et ce, bien
                    que l’Etat requérant ait rempli les conditions posées par les dispositions
                    applicables du Statut.


                                                                                                 12




4 CIJ1041.indb 21                                                                                      3/03/14 10:42

                            chasse à la baleine dans l’antarctique (décl. owada)                12

                      3. L’ordonnance rendue en l’espèce énonce ce qui suit :
                             « Considérant … que l’intervention au titre de l’article 63 du Statut
                         se limite à la présentation d’observations au sujet de l’interprétation
                         de la convention concernée et ne permet pas à l’intervenant, qui
                         ­n’acquiert pas la qualité de partie au différend, d’aborder quelque
                          autre aspect que ce soit de l’affaire dont est saisie la Cour ; et qu’une
                          telle intervention ne peut pas compromettre l’égalité entre les Parties
                          au différend. » (Ordonnance, par. 18.)
                    A mon avis, cette façon d’aborder la question de l’intervention est à la
                    fois simpliste et trop catégorique. Le raisonnement à la base de l’ordon-
                    nance repose lui‑même sur une hypothèse hautement discutable en droit,
                    selon laquelle, du seul fait que l’intervention au titre de l’article 63 du
                    Statut « se limite à la présentation d’observations au sujet de l’interpréta-
                    tion de la convention concernée » (ibid.), il s’ensuit qu’elle « ne peut pas
                    compromettre l’égalité entre les parties au différend » (ibid.). Il s’agit là,
                    selon moi, d’un non sequitur. Or l’ordonnance ne fournit aucune explica-
                    tion quant à la motivation de cette conclusion.
                       4. L’ordonnance expose de façon trop sommaire, eu égard aux circons-
                    tances réelles de l’affaire, les questions graves qu’a soulevées le Japon à
                    propos de l’intervention de la Nouvelle‑Zélande. Même si ce dernier n’a
                    pas formellement fait objection à l’intervention, il est manifestement très
                    préoccupé par les conséquences que celle‑ci pourrait avoir sur l’égalité
                    entre les Parties au différend et, partant, la bonne administration de la
                    justice. Il a fait valoir que « l’admission de la Nouvelle‑Zélande en qualité
                    d’Etat intervenant » entraînerait des « anomalies graves » et fait part de
                    « ses sérieuses appréhensions quant à l’égalité des parties à la présente
                    instance devant la Cour », ajoutant que,
                         « en mettant en œuvre ce qui semble être en réalité une affaire
                         conjointe sous le couvert d’une intervention au titre de l’article 63,
                         [l’Australie et la Nouvelle‑Zélande] se trouveraient à contourner cer-
                         taines des mesures visant à protéger l’égalité procédurale prévue par
                         le Statut et le Règlement de la Cour ».
                    Ainsi, en intervenant au titre de l’article 63 du Statut, la Nouvelle‑­Zélande
                    permettrait à l’Australie de conserver son droit de désigner un juge ad hoc,
                    droit auquel elle aurait dû renoncer en cas d’intervention en tant que par-
                    tie en vertu de l’article 62 du Statut (voir le paragraphe 1 de l’article 36 du
                    Règlement).
                       5. Il est regrettable de voir un Etat partie à une instance devant la
                    Cour et un autre Etat cherchant à intervenir dans la même affaire au titre
                    de l’article 63 du Statut se livrer à ce qui pourrait passer pour une concer-
                    tation en vue de tirer avantage du Statut et du Règlement de la Cour pour
                    promouvoir leur intérêt commun, et dont le communiqué de presse
                    conjoint du 15 décembre 2010 constitue l’aveu pur et simple.
                       6. Si je me suis prononcé en faveur de l’ordonnance, c’est parce que le
                    Japon n’a pas réussi à convaincre la Cour du bien‑fondé de ses allégations

                                                                                                13




4 CIJ1041.indb 23                                                                                     3/03/14 10:42

                            chasse à la baleine dans l’antarctique (décl. owada)               13

                    selon lesquelles l’octroi à la Nouvelle‑Zélande de la qualité de tiers inter-
                    venant au titre de l’article 63 pourrait très vraisemblablement porter
                    atteinte au principe de la bonne administration de la justice, notamment
                    en ce qui a trait à l’égalité entre les Parties. Je tiens néanmoins à exprimer
                    de sérieuses réserves à l’égard de la manière formaliste avec laquelle la
                    Cour a abordé la question en n’accordant pas l’attention voulue à un
                    aspect important du principe d’égalité entre les Parties, lequel constitue
                    un élément essentiel de la bonne administration de la justice.

                                                                     (Signé) Hisashi Owada.




                                                                                               14




4 CIJ1041.indb 25                                                                                    3/03/14 10:42

